DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 4/6/22 are acknowledged. Any objection or rejection not addressed below is withdrawn based on the amendments.
Previously the species of SEQ ID NO:2 was elected.
The elected species were found in the prior art and claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
	Claims 2, 8 and 13 has been cancelled.
	Claims 14-16 have been added as new claims.
Claims 1, 3-7, 9-12 and 14-16 are being examined.

Priority
	The instant application was filed 11/19/19 and claims foreign benefit of REPUBLIC OF KOREA 10-2018-0143010 11/19/2018.

 Specification
This objection is maintained from the previous office action.
The disclosure is objected to because of the following informalities: 
37 CFR 1.821 (d) states that the proper format of a sequence identifier is “SEQ ID NO:”. Throughout the specification the phrase “SEQ ID No.” is used instead of “SEQ ID NO:” (for example at page 3 lines 1-2, 5-6, 9-10, 14-15, 19-20, 25; page 4 lines 1, 5-6, 10; page 5 lines 24-25; page 9 lines 1-2; page 12 lines 4, 6; page 21 lines 21-22 of the specification dated 7/15/21).
Appropriate correction is required.

Response to Arguments - specification
	There appears to be no response to the objection to the specification.

Claim Rejections - 35 USC § 112
This 112 rejection is necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 has been amended to recite ‘excessive’. The term “excessive” is a relative term which renders the claim indefinite. The term “excessive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the scope of the individual to be treated is unclear. Dependent claims 15-16 do not clarify the claim scope.

Claim Rejections - 35 USC § 103
	Claims were previously rejected under 103. Since the claims have been amended updated and/or new rejections appear below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and gamma-carboxyglutamic acid of protein C (PC-Gla) for sepsis treatment’ Advanced Materials v27 2015 pages 6637-6643; ‘Lee’) in view of Bae et al. (WO 2017/039383; March 9 2017) in view of Sukhatme et al. (US 2005/0232925; ‘Sukhatme’) in view of Anton et al. (‘Receptor of activated protein c promotes metastasis and correlates with clinical outcome in lung adenocarcinoma’ American Journal of Respiratory and Critical Care Medicine v186(1) 2012 pages 96-105; ‘Anton’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.
Lee teach that nanoparticles can be used to treat and detect diseases such as cancer (first paragraph). Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column). Lee teach the administration to an animal model (figure 3F). Lee teach that they expect that TFMG could be used to treat various diseases (page 6643). Lee teach that the TRAP peptide is TFLLRN (figure 1).
	Lee does not teach the inclusion of a second anticancer agent nor does Lee teach specific patients with cancer. Lee does not disclose the amino acid sequence of the polypeptides.
Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14) and teach methods of treating and using effective amounts (sections 0101-0102) and teach that the TRAP domain corresponds to TFLLRN (section 0133).
	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162) including lung and breast cancer (section 0162). Sukhatme specifically teach that the methods inhibit angiogenesis (abstract) and mentions situations in which angiogenic factors are produced in excess (section 0002) and teach that cancer is an angiogenesis associated disease (section 0003). Sukhatme specifically teach that the PAR-1 agonist peptide SFLLRN inhibits endothelial cell tube formation (figure 14 and figure 14 caption and section 0132) and teach that thrombin directly affects endothelial cell function that are regulated during the angiogenic process (sections 0120-0121 and 0131).
	Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Anton investigates the involvement of APC (activated protein C) and EPCR (endothelial protein C receptor) (pages 96-97 connecting paragraph). Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figures 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Lee based on the specific suggestions of Lee. Since Lee teach TFG and TFMG one would have been motivated to use the specific sequences as taught by Bae. Since Lee mentions applications for cancer (first paragraph) and since Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column) one would have been motivated to use for known applications related to those functions. In particular, since Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that activates PAR one would have been motivated to use for the patients as taught by Sukhatme. Further, since Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figure 3) and the polypeptides of Lee contain a domain that occupies EPCR one would have been motivated to use for the patients as taught by Anton. Further, since Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048) one would have been motivated to administer as suggested. One would have had a reasonable expectation of success since Lee and Bae teach that the methods of making and administering the agents were known. Further, Sukhatme and Anton teach additional details about known functionalities of the components of the polypeptides taught by Lee.
In relation to administering SEQ ID NO:2 as recited in claims 1, 7, 10 and 14, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach TFMG which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.
In relation to the individual of claims 1, 4, 9-12 and 14-16, Lee mentions cancer (first paragraph) and Sukhatme teach a variety of cancer types including breast and lung cancer (section 0162) and Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Sukhatme specifically teach that the methods inhibit angiogenesis (abstract) and mentions situations in which angiogenic factors are produced in excess (section 0002) and teach that cancer is an angiogenesis associated disease (section 0003). 
In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048).
	In relation to the effects recited in claims 1, 3, 7, 10 and 14, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638) which are the same as instant SEQ ID NO:1 and SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable.

Claims 1, 3-7, 9-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and gamma-carboxyglutamic acid of protein C (PC-Gla) for sepsis treatment’ Advanced Materials v27 2015 pages 6637-6643; ‘Lee’) in view of Bae et al. (WO 2017/039383; March 9 2017) in view of Sukhatme et al. (US 2005/0232925; ‘Sukhatme’) in view of Anton et al. (‘Receptor of activated protein c promotes metastasis and correlates with clinical outcome in lung adenocarcinoma’ American Journal of Respiratory and Critical Care Medicine v186(1) 2012 pages 96-105; ‘Anton’) in view of Dasari et al. (‘Cisplatin in cancer therapy: molecular mechanisms of action’ European J Pharmacol 2014 printed as pages 1-33; ‘Dasari’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.
Lee teach that nanoparticles can be used to treat and detect diseases such as cancer (first paragraph). Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column). Lee teach the administration to an animal model (figure 3F). Lee teach that they expect that TFMG could be used to treat various diseases (page 6643). Lee teach that the TRAP peptide is TFLLRN (figure 1).
	Lee does not teach the inclusion of a second anticancer agent nor does Lee teach specific patients with cancer. Lee does not disclose the amino acid sequence of the polypeptides.
Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14) and teach methods of treating and using effective amounts (sections 0101-0102) and teach that the TRAP domain corresponds to TFLLRN (section 0133).
	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162) including lung and breast cancer (section 0162). Sukhatme specifically teach that the methods inhibit angiogenesis (abstract) and mentions situations in which angiogenic factors are produced in excess (section 0002) and teach that cancer is an angiogenesis associated disease (section 0003). Sukhatme specifically teaches that the PAR-1 agonist peptide SFLLRN inhibits endothelial cell tube formation (figure 14 and figure 14 caption and section 0132) and teach that thrombin directly affects endothelial cell function that are regulated during the angiogenic process (sections 0120-0121 and 0131).
	Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Anton investigates the involvement of APC (activated protein C) and EPCR (endothelial protein C receptor) (pages 96-97 connecting paragraph). Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figures 3-4). 
Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). Dasari teach that synergistic interactions have been observed for various cisplatin combinations (sections 4.5 and 4.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Lee based on the specific suggestions of Lee. Since Lee teach TFG and TFMG one would have been motivated to use the specific sequences as taught by Bae. Since Lee mentions applications for cancer (first paragraph) and since Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column) one would have been motivated to use for known applications related to those functions. In particular, since Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that activates PAR one would have been motivated to use for the patients as taught by Sukhatme. Further, since Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figure 3) and the polypeptides of Lee contain a domain that occupies EPCR one would have been motivated to use for the patients as taught by Anton. Further, since Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048) one would have been motivated to administer as suggested. Further, Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). One would have had a reasonable expectation of success since Lee and Bae teach that the methods of making and administering the agents were known. Further, Sukhatme and Anton teach additional details about known functionalities of the components of the polypeptides taught by Lee.
In relation to administering SEQ ID NO:2 as recited in claims 1, 7, 10 and 14, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach TFMG which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.
In relation to the individual of claims 1, 4, 9-12 and 14-16, Lee mentions cancer (first paragraph) and Sukhatme teach a variety of cancer types including breast and lung cancer (section 0162) and Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). 
In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4).
	In relation to the effects recited in claims 1, 3, 7, 10 and 14, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638) which are the same as instant SEQ ID NO:1 and SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable.

Claims 1, 3-7, 9-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and gamma-carboxyglutamic acid of protein C (PC-Gla) for sepsis treatment’ Advanced Materials v27 2015 pages 6637-6643; ‘Lee’) in view of Bae et al. (WO 2017/039383; March 9 2017) in view of Sukhatme et al. (US 2005/0232925; ‘Sukhatme’) in view of Kamath et al. (‘Signaling from protease-activated receptor-1 inhibits migration and invasion of breast cancer cells’ Cancer Research v61 Aug 1 2001 pages 5933-5940; ‘Kamath’) in view of Dasari et al. (‘Cisplatin in cancer therapy: molecular mechanisms of action’ European J Pharmacol 2014 printed as pages 1-33; ‘Dasari’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.
Lee teach that nanoparticles can be used to treat and detect diseases such as cancer (first paragraph). Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column). Lee teach the administration to an animal model (figure 3F). Lee teach that they expect that TFMG could be used to treat various diseases (page 6643). Lee teach that the TRAP peptide is TFLLRN (figure 1).
	Lee does not teach the inclusion of a second anticancer agent nor does Lee teach specific patients with cancer. Lee does not disclose the amino acid sequence of the polypeptides.
Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14) and teach methods of treating and using effective amounts (sections 0101-0102) and teach that the TRAP domain corresponds to TFLLRN (section 0133).
	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162) including lung and breast cancer (section 0162). Sukhatme specifically teach that the methods inhibit angiogenesis (abstract) and mentions situations in which angiogenic factors are produced in excess (section 0002) and teach that cancer is an angiogenesis associated disease (section 0003). Sukhatme specifically teaches that the PAR-1 agonist peptide SFLLRN inhibits endothelial cell tube formation (figure 14 and figure 14 caption and section 0132) and teach that thrombin directly affects endothelial cell function that are regulated during the angiogenic process (sections 0120-0121 and 0131).
	Kamath teach that both SFLLRN and TFLLRN activate PAR1 (page 5934 last paragraph). Kamath teach that the activation of PAR1 with SFLLRN markedly inhibited invasion and migration of a breast cancer cell line (abstract and figures 3-4, 5 and figure 10).
Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). Dasari teach that cisplatin is known to treat breast cancer (section 3.4). Dasari teach that synergistic interactions have been observed for various cisplatin combinations (sections 4.5 and 4.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Lee based on the specific suggestions of Lee. Since Lee teach TFG and TFMG one would have been motivated to use the specific sequences as taught by Bae. Since Lee mentions applications for cancer (first paragraph) and since Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column) one would have been motivated to use for known applications related to those functions. In particular, since Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that activates PAR one would have been motivated to use for the patients as taught by Sukhatme. Further, Kamath teach that both SFLLRN and TFLLRN activate PAR1 (page 5934 last paragraph). Kamath teach that the activation of PAR1 with SFLLRN markedly inhibited invasion and migration of a breast cancer cell line (abstract and figures 3-4, 5 and figure 10). Further, since Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048) one would have been motivated to administer as suggested. Further, Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4) and breast cancer (section 3.4). One would have had a reasonable expectation of success since Lee and Bae teach that the methods of making and administering the agents were known. Further, Sukhatme and Kamath teach additional details about known functionalities of the components of the polypeptides taught by Lee.
In relation to administering SEQ ID NO:2 as recited in claims 1, 7, 10 and 14, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach TFMG which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.
In relation to the individual of claims 1, 4, 9-12 and 14-16, Lee mentions cancer (first paragraph) and Sukhatme teach a variety of cancer types including breast and lung cancer (section 0162). Sukhatme specifically teach that the methods inhibit angiogenesis (abstract) and mentions situations in which angiogenic factors are produced in excess (section 0002) and teach that cancer is an angiogenesis associated disease (section 0003). 
In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4).
	In relation to the effects recited in claims 1, 3, 7, 10 and 14, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638) which are the same as instant SEQ ID NO:1 and SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable.

Response to Arguments - 103
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants recite case law and argue that exhibit A refer to APC as having a pro-survival function in lung cancer cells, the instant rejections are based on constructs that do not comprise full length APC. For example, Lee shows in figure 1 that it is the PC-Gla domain of APC not the full length APC that is used. Dahlback recognizes that protein C is composed of numerous domains including 2 EGF-like domains, a short activation peptide and a serine protease domain and that activation involves the activation peptide domain and the serine protease domain (pages 1312-1313 connecting paragraph). In the instant case, the constructs include only the PC-Gla domain not the activation and protease domains. Dahlback specifically shows (figures 2 and 5) that the functionality of APC involves more than just the PC-Gla domain. Lee teach that the polypeptides include a PC-Gla domain that occupies EPCR (page 6637 second column) and Lee calls this a targeting peptide (page 6637 3rd to last line). The occupation of or the targeting of EPCR is not the same as fully activating EPCR. In the rejections set forth above, the motivation also involves the utility of the TRAP domain. Lee teach that the polypeptides include a TRAP domain that activates PAR-1 (page 6637 second column) so one would have been motivated to use for known applications related to those functions. In particular, Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132).
Further, MPEP 2143.01 II recognizes that where the teachings of the prior art conflict, the examiner must weigh the suggestive power of the references. In the instant case, Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme specifically teaches and provides data that the PAR-1 agonist peptide SFLLRN inhibits endothelial cell tube formation (figure 14 and figure 14 caption and section 0132) and teach that thrombin directly affects endothelial cell function that are regulated during the angiogenic process (sections 0120-0121 and 0131). Sukhatme recognizes that the results may be concentration dependent (section 0121). Kamath teach that both SFLLRN and TFLLRN activate PAR1 (page 5934 last paragraph). Kamath teach that the activation of PAR1 with SFLLRN markedly inhibited invasion and migration of a breast cancer cell line (abstract and figures 3-4, 5 and figure 10). Thus the rejections are based on the specific teachings and data provided in the prior art. Further, MPEP 2143.02 II recognizes that obviousness does not require absolute predictability.
Although applicants argue that one would not have expected the effects of the present invention, Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme specifically teach that the methods inhibit angiogenesis (abstract). Kamath teach that the activation of PAR1 with SFLLRN markedly inhibited invasion and migration of a breast cancer cell line (abstract and figures 3-4, 5 and figure 10).
	Although applicants argue about the teachings of Anton related to APC, applicants refer to page 2 but there is no page numbered 2 of Anton. As discussed above, the instant rejections are based on constructs that do not comprise full length APC. For example, Lee shows in figure 1 that it is the PC-Gla domain of APC not the full length APC that is used. Lee teach that the polypeptides include a PC-Gla domain that occupies EPCR (page 6637 second column) and Lee calls this a targeting peptide (page 6637 3rd to last line). The occupation of or the targeting of EPCR is not the same as fully activating EPCR.
	Although applicants argue that exhibit B mentions that PAR1 is potentially important, it is first noted that exhibit B appears to be limited to a specific cancer type (gastric cancer). MPEP 2143.01 II recognizes that where the teachings of the prior art conflict, the examiner must weigh the suggestive power of the references. In the instant case, Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme specifically teaches and provides data that the PAR-1 agonist peptide SFLLRN inhibits endothelial cell tube formation (figure 14 and figure 14 caption and section 0132) and teach that thrombin directly affects endothelial cell function that are regulated during the angiogenic process (sections 0120-0121 and 0131). Sukhatme recognizes that the results may be concentration dependent (section 0121). Kamath teach that both SFLLRN and TFLLRN activate PAR1 (page 5934 last paragraph). Kamath teach that the activation of PAR1 with SFLLRN markedly inhibited invasion and migration of a breast cancer cell line (abstract and figures 3-4, 5 and figure 10). Thus the rejections are based on the specific teachings and data provided in the prior art.
	Although applicants argue that Han mentions PAR antagonists for cancer treatment, Han recognizes that it is believed that all tumors require angiogenesis for tumor growth and metastasis and the use of anti-angiogenic agents is a known treatment (page 604 2nd complete paragraph). MPEP 2143.01 II recognizes that where the teachings of the prior art conflict, the examiner must weigh the suggestive power of the references. In the instant case, Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and teach inhibiting angiogenesis (abstract). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme specifically teaches and provides data that the PAR-1 agonist peptide SFLLRN inhibits endothelial cell tube formation (figure 14 and figure 14 caption and section 0132) and teach that thrombin directly affects endothelial cell function that are regulated during the angiogenic process (sections 0120-0121 and 0131). Sukhatme recognizes that the results may be concentration dependent (section 0121). Kamath teach that both SFLLRN and TFLLRN activate PAR1 (page 5934 last paragraph). Kamath teach that the activation of PAR1 with SFLLRN markedly inhibited invasion and migration of a breast cancer cell line (abstract and figures 3-4, 5 and figure 10). Thus the rejections are based on the specific teachings and data provided in the prior art.
	Although applicants argue that Xiao refers to various things that PAR1 expression is correlated with, correlation does not imply causation. It is noted that Xiao seems to be limited to a specific cell type. MPEP 2143.01 II recognizes that where the teachings of the prior art conflict, the examiner must weigh the suggestive power of the references. In the instant case, Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme specifically teaches and provides data that the PAR-1 agonist peptide SFLLRN inhibits endothelial cell tube formation (figure 14 and figure 14 caption and section 0132) and teach that thrombin directly affects endothelial cell function that are regulated during the angiogenic process (sections 0120-0121 and 0131). Sukhatme recognizes that the results may be concentration dependent (section 0121). Kamath teach that both SFLLRN and TFLLRN activate PAR1 (page 5934 last paragraph). Kamath teach that the activation of PAR1 with SFLLRN markedly inhibited invasion and migration of a breast cancer cell line (abstract and figures 3-4, 5 and figure 10). Thus the rejections are based on the specific teachings and data provided in the prior art.
	Although applicants argue that new claims have been added, the new claims are addressed above.

Double Patenting
Claims were previously rejected under double patenting Since the claims have been amended the rejection is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,513,545 (545) in view of Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and gamma-carboxyglutamic acid of protein C (PC-Gla) for sepsis treatment’ Advanced Materials v27 2015 pages 6637-6643) in view of Bae et al. (WO 2017/039383; March 9 2017) in view of Sukhatme et al. (US 2005/0232925; ‘Sukhatme’) in view of Anton et al. (‘Receptor of activated protein c promotes metastasis and correlates with clinical outcome in lung adenocarcinoma’ American Journal of Respiratory and Critical Care Medicine v186(1) 2012 pages 96-105; ‘Anton’) in view of Dasari et al. (‘Cisplatin in cancer therapy: molecular mechanisms of action’ European J Pharmacol 2014 printed as pages 1-33; ‘Dasari’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.
545 recites method of administering SEQ ID NO:14 or 15 (claim 7).
545 does not teach the inclusion of a second anticancer agent nor does 545 teach specific patients with cancer.  
Lee teach that nanoparticles can be used to treat and detect diseases such as cancer (first paragraph). Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column). Lee teach the administration to an animal model (figure 3F). Lee teach that they expect that TFMG could be used to treat various diseases (page 6643). Lee teach that the TRAP peptide is TFLLRN (figure 1).
Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14) and teach methods of treating and using effective amounts (sections 0101-0102) and teach that the TRAP domain corresponds to TFLLRN (section 0133).
	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162) including lung and breast cancer (section 0162). Sukhatme specifically teach that the methods inhibit angiogenesis (abstract) and mentions situations in which angiogenic factors are produced in excess (section 0002) and teach that cancer is an angiogenesis associated disease (section 0003). Sukhatme specifically teaches that the PAR-1 agonist peptide SFLLRN inhibits endothelial cell tube formation (figure 14 and figure 14 caption and section 0132) and teach that thrombin directly affects endothelial cell function that are regulated during the angiogenic process (sections 0120-0121 and 0131).
	Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Anton investigates the involvement of APC (activated protein C) and EPCR (endothelial protein C receptor) (pages 96-97 connecting paragraph). Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figures 3-4). 
Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). Dasari teach that synergistic interactions have been observed for various cisplatin combinations (sections 4.5 and 4.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 545 because Lee and Bae teach the same polypeptides. Since Lee mentions applications for cancer (first paragraph) and since Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column) one would have been motivated to use for known applications related to those functions. In particular, since Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that activates PAR one would have been motivated to use for the patients as taught by Sukhatme. Further, since Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figure 3) and the polypeptides of Lee contain a domain that occupies EPCR one would have been motivated to use for the patients as taught by Anton. Further, since Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048) one would have been motivated to administer as suggested. Further, Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). One would have had a reasonable expectation of success since Lee and Bae teach that the methods of making and administering the agents were known. Further, Sukhatme and Anton teach additional details about known functionalities of the components of the polypeptides taught by Lee.
In relation to administering SEQ ID NO:2 as recited in claims 1, 7, 10 and 14 Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach TFMG which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.
In relation to the individual of claims 1, 4, 9-12 and 14-16, Lee mentions cancer (first paragraph) and Sukhatme teach a variety of cancer types (section 0162) and Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Sukhatme specifically teach that the methods inhibit angiogenesis (abstract) and mentions situations in which angiogenic factors are produced in excess (section 0002) and teach that cancer is an angiogenesis associated disease (section 0003).
In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4).
	In relation to the effects recited in claims 1, 3, 7, 10 and 14, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638) which are the same as instant SEQ ID NO:1 and SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable.

Claims 1, 3-7, 9-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,513,545 (545) in view of Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and gamma-carboxyglutamic acid of protein C (PC-Gla) for sepsis treatment’ Advanced Materials v27 2015 pages 6637-6643) in view of Bae et al. (WO 2017/039383; March 9 2017) in view of Sukhatme et al. (US 2005/0232925; ‘Sukhatme’) in view of Kamath et al. (‘Signaling from protease-activated receptor-1 inhibits migration and invasion of breast cancer cells’ Cancer Research v61 Aug 1 2001 pages 5933-5940; ‘Kamath’) in view of Dasari et al. (‘Cisplatin in cancer therapy: molecular mechanisms of action’ European J Pharmacol 2014 printed as pages 1-33; ‘Dasari’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.
545 recites method of administering SEQ ID NO:14 or 15 (claim 7).
545 does not teach the inclusion of a second anticancer agent nor does 545 teach specific patients with cancer.  
Lee teach that nanoparticles can be used to treat and detect diseases such as cancer (first paragraph). Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column). Lee teach the administration to an animal model (figure 3F). Lee teach that they expect that TFMG could be used to treat various diseases (page 6643). Lee teach that the TRAP peptide is TFLLRN (figure 1).
Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14) and teach methods of treating and using effective amounts (sections 0101-0102) and teach that the TRAP domain corresponds to TFLLRN (section 0133).
	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162) including lung and breast cancer (section 0162). Sukhatme specifically teach that the methods inhibit angiogenesis (abstract) and mentions situations in which angiogenic factors are produced in excess (section 0002) and teach that cancer is an angiogenesis associated disease (section 0003). Sukhatme specifically teaches that the PAR-1 agonist peptide SFLLRN inhibits endothelial cell tube formation (figure 14 and figure 14 caption and section 0132) and teach that thrombin directly affects endothelial cell function that are regulated during the angiogenic process (sections 0120-0121 and 0131).
	Kamath teach that both SFLLRN and TFLLRN activate PAR1 (page 5934 last paragraph). Kamath teach that the activation of PAR1 with SFLLRN markedly inhibited invasion and migration of a breast cancer cell line (abstract and figures 3-4, 5 and figure 10).
Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). Dasari teach that cisplatin is known to treat breast cancer (section 3.4). Dasari teach that synergistic interactions have been observed for various cisplatin combinations (sections 4.5 and 4.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 545 because Lee and Bae teach the same polypeptides. Since Lee mentions applications for cancer (first paragraph) and since Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column) one would have been motivated to use for known applications related to those functions. In particular, since Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that activates PAR one would have been motivated to use for the patients as taught by Sukhatme. Further, Kamath teach that both SFLLRN and TFLLRN activate PAR1 (page 5934 last paragraph). Kamath teach that the activation of PAR1 with SFLLRN markedly inhibited invasion and migration of a breast cancer cell line (abstract and figures 3-4, 5 and figure 10). Further, since Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048) one would have been motivated to administer as suggested. Further, Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4) and breast cancer (section 3.4). One would have had a reasonable expectation of success since Lee and Bae teach that the methods of making and administering the agents were known. Further, Sukhatme and Kamath teach additional details about known functionalities of the components of the polypeptides taught by Lee.
In relation to administering SEQ ID NO:2 as recited in claims 1, 7, 10 and 14, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach TFMG which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.
In relation to the individual of claims 1, 4, 9-12 and 14-16, Lee mentions cancer (first paragraph) and Sukhatme teach a variety of cancer types including breast and lung (section 0162). Kamath teach that the activation of PAR1 with SFLLRN markedly inhibited invasion and migration of a breast cancer cell line (abstract and figures 3-4, 5 and figure 10). Sukhatme specifically teach that the methods inhibit angiogenesis (abstract) and mentions situations in which angiogenic factors are produced in excess (section 0002) and teach that cancer is an angiogenesis associated disease (section 0003).
In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4) and breast cancer (section 3.4).
	In relation to the effects recited in claims 1, 3, 7, 10 and 14, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638) which are the same as instant SEQ ID NO:1 and SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable.

Response to Arguments – double patenting
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive with respect to the rejections set forth above. 
Although applicants’ request that the rejection be held in abeyance, nothing has been done to overcome the rejection set forth above so there is no reason to withdraw the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658